ON REMAND

POLEN, C.J.
Charles Bradford, a chiropractor, originally appealed to this court from the denial *1207of his motion to dismiss the state’s information charging him with unlawful insurance solicitation in violation of section 817.234(8), Florida Statutes (1997). He argued the statute was unconstitutional. We affirmed. Bradford v. State, 740 So.2d 569 (Fla. 4th DCA 1999).
Recently, the Florida supreme court disagreed, quashed this court’s opinion, and remanded the cause with instructions that Bradford’s conviction be reversed. State v. Bradford, 787 So.2d 811 (Fla.2001). Following this mandate, we hereby hold that Bradford’s conviction and sentence must be reversed.
REVERSED.
DELL and HAZOURI, JJ., concur.